COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00169-CV

Texas Farmers Insurance Company           §    From the 236th District Court
and Farmers Insurance Exchange
                                          §    of Tarrant County (236-243367-10)

v.                                        §    July 2, 2015

Frank Kurosky and Pamela Rust             §    Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed. We reverse the trial court’s judgment and render judgment

that Texas Farmers and Farmers Exchange have no duty to indemnify Frank

Kurosky for the agreed final judgment in the 153rd action and that Pamela Rust

take nothing.

      It is further ordered that appellee Frank Kurosky and Pamela Rust shall

bear the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel